UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 00-30853
                           Summary Calendar

                           SHAWN S. CLANCY,

                                                Plaintiff-Appellant,
                                VERSUS

                  EMPLOYERS HEALTH INSURANCE COMPANY,

                                                 Defendant-Appellee.


           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           (99-CV-381-N)

                           February 1, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

      The district court correctly dismissed Ms. Clancy’s suit

because of her failure to exhaust administrative remedies.      The

district court’s judgment is therefore affirmed, essentially for

the reasons stated by the district court in its careful November

24, 1999 Order and Reasons.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.